Citation Nr: 1027420	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-18 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

J. Weber, Law Clerk








	


INTRODUCTION

The Veteran served on active military service from June 1967 to 
April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for PTSD and assigned 
an initial 10 percent rating.  The Veteran subsequently 
relocated, and his file was transferred to the St. Petersburg, 
Florida RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (Court), are 
applicable to this appeal.  The St. Louis, Missouri RO notified 
the Veteran of the information and evidence needed to 
substantiate his claim for service connection for PTSD in 
correspondence dated in October 2007.  The notice included 
information about how VA determines the disability rating and 
effective date when a disability is found to be connected to 
service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the Veteran's initial claim for service connection for PTSD, 
received in September 2007, he reported that he had been 
receiving treatment for PTSD at the VA clinic in St. James, 
Missouri since September 2007.  An April 2009 statement of the 
case also listed evidence that included VA treatment records from 
the VA Medical Center in Columbia, Missouri and from the VA 
clinics in St. James, Missouri and Gainesville, Florida.  Later, 
in a February 2010 VA PTSD examination, the Veteran reported that 
he had received outpatient treatment from September 2009 to the 
present and was currently receiving treatment for PTSD at the 
Jacksonville, Florida VA clinic.  However, the claims file 
contains only one progress note from February 2010.  Therefore, 
although the Board regrets the additional delay in deciding the 
claim, the claim must be returned to the RO to obtain additional 
VA treatment records. 

In statements from the Veteran received in March 2010, he 
disputed the accuracy of the recorded subjective findings from 
his February 2010 VA PTSD examination.  He also disputed the 
comprehensiveness of the findings, stating that he does have 
homicidal thoughts, contrary to the findings in the examination 
report.  Consequently, the Veteran should be afforded an 
additional review VA PTSD examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
medical care providers who treated him for 
PTSD. Of particular interest are VA treatment 
records from September 2007 to the present 
from the Jacksonville, Florida; Gainesville, 
Florida; and St. James, Missouri VA clinics 
and the Columbia, Missouri VA hospital which 
are not already of record.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file. The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow him 
the opportunity to obtain and submit those 
records for VA review. 

2.  Following receipt of any additional VA or 
private treatment records as well as the 
completion of any additional development 
deemed necessary, the Veteran should be 
afforded a VA review examination for PTSD by a 
psychiatrist or psychologist.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
Review Examination for Post-Traumatic Stress 
Disorder (PTSD), revised on April 2, 2007.  
The purpose of the examination is to determine 
the severity of his service-connected PTSD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
examiner performing the examination for a 
thorough review of the case, giving particular 
attention to the various lay statements, 
including the Veteran's, regarding the claimed 
symptoms of his psychiatric disorder.  The 
examiner should be provided with a complete 
copy of this remand and the accompanying 
instructions.  A notation to the effect that 
this thorough record review took place should 
be included in the report of the examiner.  
Following a review of the record, an 
evaluation of the Veteran, and employing 
medical principles, the examiner must indicate 
which of the following, (a), (b), (c), (d), or 
(e) best describes the impairment caused by 
the PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships; or 

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships; or

(d)  Occupational and social impairment 
with occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events); or

(e)  Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; symptoms 
controlled by continuous medication.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


